Citation Nr: 0601931	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  03-11 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder, including chronic pneumonia.  



REPRESENTATION

Appellant represented by:	The American Legion


	WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from November 1942 to November 
1945.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2002 decision by the RO which, 
in part, denied service connection for pneumonia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran contends that he has had chronic bouts of 
pneumonia and other respiratory problems for many years and 
that he has been told by numerous medical health care 
providers that his pneumonia in service made him more 
susceptible to chronic respiratory problems.  

The service medical records showed that the veteran was 
treated for and diagnosed with pneumonia, involving both 
lungs, and chronic pulmonary tuberculosis in service.  
Although the separation examination report in November 1945 
indicated that a chest x-ray study was negative, an 
independent comparison of service x-ray studies (at the 
request of the RO) in July 1949 reportedly showed a slight 
increase in the area of fibrous infiltration at the time of 
separation as compared to the studies at the time of 
induction in November 1942.  The radiologist opined that the 
latter findings suggested that some active inflammatory 
reaction had occurred during service.  

Post-service medical records showed that the veteran was 
treated for chronic pneumonia and bronchitis on numerous 
occasions beginning at least as early as 1968.  While the 
veteran was examined by VA in March 2003, no x-ray studies 
were taken, nor did the examiner offer any opinion as to the 
etiology of the veteran's chronic respiratory problems.  
Moreover, a more recent private chest x-ray study in July 
2003 revealed evidence of bilateral pneumonia.  

Inasmuch as the veteran had pneumonia in service, had chronic 
respiratory problems over the last 35 years, and was recently 
shown to have pneumonia in July 2003, the Board finds that a 
VA examination should be undertaken to determine the nature 
and etiology of any current respiratory disorder.  
Specifically, whether any current respiratory disorder is 
causally related to his pneumonia and/or pulmonary 
tuberculosis in service.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers, VA or non-VA, who treated him 
for any respiratory problems since July 
2003.  Of particular interest are any 
records or statements from health care 
providers who have related his current 
respiratory problems to military service.  
After securing the necessary release, the 
RO should attempt to obtain all records 
not already associated with the claims 
file.  If any records identified by the 
veteran cannot be obtained, he should be 
so informed and it should be documented 
in the claims folder.  

2.  The veteran should be afforded a VA 
pulmonary examination to determine the 
correct diagnosis and etiology of any 
identified current respiratory problems.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner for review.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  All appropriate testing should 
be undertaken in connection with this 
examination, including chest x-ray and 
pulmonary function studies.  The examiner 
should render an opinion as to whether it 
is at least as likely as not that any 
currently identified respiratory disorder 
was present in service or is otherwise 
related to military service.  The 
physician should provide a complete 
rationale and basis for all opinions 
offered.  If the physician is unable to 
make any determination, it should so 
state and indicate the reasons.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2005).  

5.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA of 2000 and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

